Case 8:19-cv-02154-JSM-SPF Document1 Filed 08/28/19 Page 1 of 4 PagelD 1
PILED

UNITED STATES DISTRICT COURT IN
2019 AUG 28 PM {2 22

THE MIDDLE DISTRICT OF FLORID As) Re

{ODLE A

TAMPA FLO

= FLO 5 yh

Plaintiff(s), Gregory Phillips IND/& obo Jeremy Drinkwater (a
person with disabilities)

vs. Case No. @. \Q- | \)- 0 \54- I- i SPF

DEMAND FOR JURY TRIAL
YES x NO

Nh TI 6 le
Defendant(s). April Retaedeast Ind/ and Professional compacity

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS UNDER
42 U.S.C. § 1983
I. PREVIOUS LAWSUITS

A. Have you begun other lawsuits in state or federal court
dealing with the same facts involved in this action or otherwise
relating to your imprisonment in the last three years?

x Yes
Case 8:19-cv-02154-JSM-SPF Document1 Filed 08/28/19 Page 2 of 4 PagelD 2

oO No

B. If you answer to (a) is “yes”, describe each lawsuit in the
space below.

1. Parties to the previous lawsuit:
Plaintiffs: Gregory Phillips
Defendants: April Miller

2. Court (If federal court, name the district. If state court, name
the state and county.):

3. Case Number: 19CA1843

4, Name of judge assigned to the case: Edward L. Scott

5. Cause of action : pursuant to Florida Statute 95.11 (2012),
6. Disposition or final determination of the Pending

7. Approximate date of filing the lawsuit: 8/12/2019

8. Approximate date of disposition or final determination of the
lawsuit: N/A

IV. STATEMENT OF THE CLAIM

On or about May 20 2019, April Miller violated Phillips &
Drinkwater’s Due Process rights when she fired Phillips for
good cause under the Florida at will common law governing
employment in the State of Florida. Phillips initiated an a appeal
with Pilot’s H N R office. They terminated Phillips appeal and
Case 8:19-cv-02154-JSM-SPF Document1 Filed 08/28/19 Page 3 of 4 PagelD 3

Note: All plaintiffs named in the caption of the complaint must
date and sign the complaint and provide his/her mailing address

and telephone number. Attach additional sheets of paper as
necessary.
_ Case 8:19-cv-02154-JSM-SPF Document1 Filed 08/28/19 Page 4 of 4 PagelD 4

began covering up Miller’s actions. Miller, Phillips and
Drinkwater entered into an employment contract on about May
16 2016. Miller exchanged sexual favors for her position.
Phillips was unaware when he entered into the contract.

Provide each defendant’s full name, official position, and place
of employment. Attach additional sheets of paper, if necessary.

B. Name:

Official Position: GSM for Pilot Corp.

Employer’s Address: 4032 W Highway 326, Ocala, FL 34482
Additional Defendants: at a later date

and continue to letter the paragraphs consecutively.

V. REQUEST FOR RELIEF

Phillips & Drinkwater seek $50,000 in immediate loss of income
and $650,000 in compensatory damages for future earning
destroyed.

I (We) hereby certify under penalty of perjury that the above
complaint is true to the best of my (our) information,

knowledge, and belief. eYdF Su! G1 st. p c
Signed this day of , 20 Duanelten CC
BUYS uR

SieGyets of Pin (J, 22> - Dek- Y¥SLE

le

 
